DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
2.	Pursuant to the amendment filed May 11, 2022, claims 1-32 are pending in the application.  The applicant has amended claims 1, 7, 14, and 28.

Allowable Subject Matter
3.	Claims 1, 14, and 28 and claims 2-13, 15-27, and 29-32, which depend from claims 1, 14, and 28, respectively, are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art does not disclose, teach, or suggest a method or server for operating a parking place according to demand expectation, as recited by the claims, comprising:  expecting, by an operating server, n quantity of calls corresponding to a current time in a service area; determining, by the operating server, Nc quantity of assignment combinations that assign Nb quantity of vehicles in standby in the service area with respect to Na quantity of parking places positioned in the service area; allocating, by the operating server, the expected n quantity of calls to Nd quantity of vehicles in the service area including the Nb quantity of vehicles, and determining Nd quantity of total travel times of the Nd quantity of vehicles; and assigning, by the operating server, a corresponding parking place from among the Na quantity of parking places to each in the Nb quantity of vehicles based on the Nd quantity of total travel times with respect to each in the Nc quantity of assignment combinations; wherein each of n, Na, Nb, Nc, and Nd represents an integer greater than or equal to 1.
Gao et al. (US 2020/0143306 A1) discloses assignment of travelers to candidate parking facilities that takes into account the differences in travel times for the vehicles from their respective origins to available parking spaces.  Gao does not disclose, at least, assigning, by an operating server, a corresponding parking place from among an Na quantity of parking places to each in an Nb quantity of vehicles based on an Nd quantity of total travel times with respect to each in an Nc quantity of assignment combinations, wherein each of n, Na, Nb, Nc, and Nd represents an integer greater than or equal to 1.  
Mowatt (US 2018/0374349 A1) discloses consideration of travel time to a parking location in determining allocation of a parking location.  Mowatt does not disclose, at least, assigning, by an operating server, a corresponding parking place from among an Na quantity of parking places to each in an Nb quantity of vehicles based on an Nd quantity of total travel times with respect to each in an Nc quantity of assignment combinations, wherein each of n, Na, Nb, Nc, and Nd represents an integer greater than or equal to 1.  
Spahl (US 2012/0200430 A1) discloses assignment of a quality measure to a parking space, wherein the quality measure is dependent on the travel time of a vehicle to the parking space.  Spahl does not disclose, at least, assigning, by an operating server, a corresponding parking place from among an Na quantity of parking places to each in an Nb quantity of vehicles based on an Nd quantity of total travel times with respect to each in an Nc quantity of assignment combinations, wherein each of n, Na, Nb, Nc, and Nd represents an integer greater than or equal to 1. 
Rust et al. (US 2009/0083091 A1) discloses inclusion of travel time in the assignment of parking locations.  Rust does not disclose, at least, assigning, by an operating server, a corresponding parking place from among an Na quantity of parking places to each in an Nb quantity of vehicles based on an Nd quantity of total travel times with respect to each in an Nc quantity of assignment combinations, wherein each of n, Na, Nb, Nc, and Nd represents an integer greater than or equal to 1.
Drennan (US 2003/0107498 A1) discloses a system and method for directing a user to the parking space within a group of parking spaces or cells that is most efficient for the user, which includes providing a predetermined amount of time for the user to find and occupy the best available parking space.  Drennan does not disclose, at least, assigning, by an operating server, a corresponding parking place from among an Na quantity of parking places to each in an Nb quantity of vehicles based on an Nd quantity of total travel times with respect to each in an Nc quantity of assignment combinations, wherein each of n, Na, Nb, Nc, and Nd represents an integer greater than or equal to 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion 
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN F MORTELL whose telephone number is (571)270-1873. The examiner can normally be reached Monday - Friday 10-7 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 571-272-4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN F MORTELL/Primary Examiner, Art Unit 2689